Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
[P9]
	Applicant submits that Maron does not teach or suggest wherein the cache controller is further arranged to control a power of the second memory.
	The Examiner disagrees. It is noted that Applicant’s specification appears to indicate that a function of controlling whether or what objects are stored into the cache constitutes controlling a power of the cache memory [SPEC, 0017].
As pointed out in the Office Action, Maron discloses that the cache controller is capable of managing prefetching by use of a prefetch module. Prefetching is a process of fetching data, e.g. object(s), before a specific instruction to access it. Maron’s prefetch module is configured to determine what objects should be stored into the cache, e.g. on the basis of an object table [0008-0012][Fig. 2]. Accesses to an object causes linked objects to be loaded into main memory [0031]. The skilled artisan would have recognized such operations to consume power in the main memory. Therefore, when references are stored into the object table, the system is determining to perform prefetching for that data, thereby subsequently controlling (increasing) power used by the main memory.
Hence, the cache controller determines when and whether such operations will be performed by the second memory, and hence whether the second memory will consume the additional power. Hence, the cache controller controls a power of the second memory, e.g. power consumed by the second memory to perform prefetching.
	Accordingly, the Examiner considers Maron’s cache controller comprising a prefetch module as being arranged to control a power of the second memory, at least as broadly claimed.

	With regard to Applicant’s comments that saving power for ultra-low power applications is not achieved, the Examiner disagrees. The argument is not commensurate with the scope of the claims, as the claims do not specifically set forth the requirement for suitability with ultra low power applications, nor the particular manner or mechanism by which the control of power is made to be suitable for ultra-low-power applications. The claims further do not even require reduction in power consumption – simply that the cache controller is arranged to control a power of the cache, which appears to include, as in [SPEC, 0017], controlling whether accesses to the main memory are made. As above, the Examiner finds that increasing or decreasing a power consumption of the cache by controlling a flow of prefetch instructions to the main memory constitutes control of the power used by the main memory, and hence considers the cache controller to perform the claimed function.
	Accordingly, the rejection of claims 1, 3, 6-8, 12, 14, 17-18 is maintained.


	For purposes of expediting prosecution, the Examiner notes other references of record relevant to managing power consumption in the context of prefetchers.
	Roberts US 2016/0371187
[0009]	Prefetcher dynamically configured to use more or less power based on feedback from cache memory, e.g. adjusting a stride or bandwidth cap.

	Subramaniam US 2012/0084497
[0057]	Throttling or disabling aggressive prefetching to reduce unnecessary prefetches, power consumption, and cache pollution

	Bose US 2016/0253264
[0011]	Selectively disable or tune prefetcher for performance or power consumption based on the application's characteristics

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 12 and 14 is/are rejected under 35 U.S.C. 103 as unpatentable over Maron US 2008/0256302 in view of Tanabe US 5,752,272, Drepper’s “What Every Programmer Should Know About Memory” and Hennessy’s “Computer Architecture”.

[CLM 1]
1. A microcontroller, comprising:
a processor;
a first memory, coupled to the processor, wherein the first memory comprises at least a working space;
a cache controller, coupled to the first memory, for managing the working space of the first memory, and dynamically loading at least one object from a second memory to the working space of the first memory in an object-oriented manner;
wherein the microcontroller further comprises a hardware cache coupled between the first memory and the second memory, and the hardware cache is arranged to store data that is read from the second memory.
wherein the second memory is a dynamic random access memory (DRAM) and the cache controller is further arranged to control a power of the second memory.

	Maron US 2008/0256302 teaches:
A microcontroller, comprising:
a processor;
Processor 106 [Fig. 1], e.g. Processing unit [Fig. 2]
a first memory, coupled to the processor, wherein the first memory comprises at least a working space;
Cache memory [Abstract]; CPU cache [0002]. All or any portion of a CPU cache may be construed as being a working space for the CPU.
a cache controller, coupled to the first memory, for managing the working space of the first memory, and dynamically loading at least one object from a second memory to the working space of the first memory in an object-oriented manner;
“In order to prefetch objects using programmable object identification, compiler 204 must first compile source code 202.” [0034]
“When a user requests that the program be executed, linker/loader module 208 identifies the uniquely identified objects generated by compiler 204 in object code 206. Linker/loader module 208 may further uniquely identify the uniquely identified objects by adding an additional identifier to each uniquely identified object so that objects of one program may be differentiated from objects of another program. Further differentiating objects with program specific unique identifiers may increase cache performance by allowing objects to be easily identified as will be described below. Then, linker/loader module 208 takes object code 206 generated by compiler 204 and assembles the object code 206 into executable program 214. Memory 216, such as main memory 108 in FIG. 1, stores executable program 214 produced by linker/loader module 208. ” [0035]
“Processing unit 218 then executes executable program 214. As processing unit 218 executes executable program 214, programmable object prefetch/identifier module 220 identifies the uniquely identified objects as they appear in executable program 214. Then, programmable object prefetch/identifier module 220 references object table 222 to determine if the uniquely identified object that references another object is referenced in object table 222. Object table 222 is a two-dimensional data structure of uniquely identified objects that reference other uniquely identified objects. Programmable object prefetch/identifier module 220 populates object table 222 as uniquely identified objects are encountered during execution of the program. If the uniquely identified object that references another object is not referenced in object table 222, programmable object prefetch/identifier module 220 populates object table 222 with the object identifier of the uniquely identified object, all objects referenced by the uniquely identified object, and each offset in the uniquely identified object's address where the address of the referenced objects are located.” [0037]; see also [0038-0039].
“During execution of the executable program, when programmable object prefetch/identifier module encounters Object A 302, then Object B 304 and Object C 306 are prefetched into cache using the offsets within Object A 302. Upon prefetching Object B 304 and Object C 306, Object D 308, Object E 310, and Object F 312 are also prefeteched into the cache using the offsets within Object B 304 and Object C 306.” [0041]
Dynamically prefetch objects from main memory into “cache memory” [Abstract]; e.g. “module 220 then places the prefetched object into cache 226” [Maron, 0039].
	Hence, Maron discloses dynamically prefetching objects from main memory into cache memory during execution of an executable program by use of a cache controller, e.g. logic that controls insertion of data into the cache.

wherein the microcontroller further comprises a hardware cache coupled between the first memory and the second memory, and the hardware cache is arranged to store data that is read from the second memory.
	As per [SPEC, 0014], “coupled” may refer to a direct or indirect connection. The term “between”, as depicted in [DRW, Figs. 1, 7], may refer to elements connected on a common interface.
	Maron further discloses object table 222 which is populated with data from second memory, e.g. objects encountered in the instruction code (program) present in main memory and stored in 222 for the purpose of identifying the objects as in steps 726-730 [Fig. 7][0037]. Object table 222 is coupled to both the cache and main memory, and stores data read from main memory.
	Taking a more narrow construction, Maron is silent to the hardware cache specifically storing the object data (as opposed to, e.g., object metadata). However, inclusion of additional caches in a cache hierarchy to store data from a secondary data source was known. See:
	Tanabe US 5,752,272 [IDS] discloses a cache hierarchy comprising both local CPU cache 202 and secondary cache 209 between cache 202 and DRAM 205 [Fig. 1].
Further, the effects of additional levels of cache were well-known. See below regarding documentation regarding cache hierarchies as known by the skilled artisan:
Drepper recites:
“Soon after the introduction of the cache the system got more complicated. The speed difference between the cache and the main memory increased again, to a point that another level of cache was added, bigger and slower than the first-level cache. Only increasing the size of the first-level cache was not an option for economical reasons. Today, there are even machines with three levels of cache in regular use. A system with such a processor looks like Figure 3.2. With the increase on the number of cores in a single CPU the number of cache levels might increase in the future even more. Figure 3.2 shows three levels of cache and introduces the nomenclature we will use in the remainder of the document. L1d is the level 1 data cache, L1i the level 1 instruction cache, etc. Note that this is a schematic; the data flow in reality need not pass through any of the higher-level caches on the way from the core to the main memory. CPU designers have a lot of freedom designing the interfaces of the caches. For programmers these design choices are invisible.” [P14-15]
“The future of cache design for multi-core processors will lie in more layers. AMD’s 10h processor family makes the start. Whether we will continue to see lower level caches be shared by a subset of the cores of a processor remains to be seen (in the 2008 generation of processors L2 caches are not shared). The extra levels of cache are necessary since the high-speed and frequently used caches cannot be shared among many cores. The performance would be impacted. It would also require very large caches with high associativity. Both numbers, the cache size and the associativity, must scale with the number of cores sharing the cache. Using a large L3 cache and reasonably-sized L2 caches is a reasonable trade-off. The L3 cache is slower but it is ideally not as frequently used as the L2 cache.” [P36]
	Drepper indicates that the inclusion of multiple levels of cache was motivated by scaling concerns which do not favor increasing the size of a first level cache. Furthermore, extra cache levels become necessary to maintain high speed performance in L1 cache when sharing data.

	Hennessy’s “Computer Architecture” further discusses the purpose of providing multi-level caches: improving the average memory access time [P398-399].
“Many techniques to reduce miss penalty affect the CPU. This technique ignores the CPU, concentrating on the interface between the cache and main memory.
The performance gap between processors and memory leads the architect to this question: Should I make the cache faster to keep pace with the speed of CPUs, or make the cache larger to overcome the widening gap between the CPU and main memory?
One answer is: both. Adding another level of cache between the original cache and memory simplifies the decision. The first-level cache can be small enough to match the clock cycle time of the fast CPU. Yet the second-level cache can be large enough to capture many accesses that would go to main memory, thereby lessening the effective miss penalty.” [P398]
	Hennessy indicates that providing an additional level of cache reduces the effective miss penalty of the first cache, thereby improving average memory access times.

	In view of the knowledge of the skilled artisan above regarding providing performance in cache hierarchies, the skilled artisan would have been motivated to incorporate additional memories in the cache hierarchy of Maron for the purpose of providing improved memory performance for accessing object data.
	Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to incorporate additional levels of cache for the caching of data in the cache hierarchy of Maron, as disclosed by Tanabe, for the purpose of providing improved memory performance, e.g. reducing average memory access times without compromising performance of a higher level cache, as shown by Drepper and Hennessy.

	The combination further discloses:
wherein the second memory is a dynamic random access memory (DRAM) (“main memory” [Maron, 0004-0007, 0028] may be implemented using known memory media such as “DRAM” [Tanabe, C1, L16-21]), and the cache controller is further arranged to control a power of the second memory (prefetch module 220 manages prefetching from main memory, and hence controls a power used by the main memory [Maron, 0045]).
	It would have been obvious to the skilled artisan before the effective filing date to employ known memory technologies for implementing main memory such as DRAM as disclosed by Tanabe to implement the main memory disclosed by Maron, and the results would have been predictable – using a known memory medium, DRAM, to store data, as it was designed to do.
Further, the combination amounts to combining known elements (DRAM) according to known methods (reading/writing to DRAM as main memory), or a simple substitution of one element for another (specific known memory media, DRAM, for generic/unspecified memory media). See MPEP 2141.III.

[CLM 12]
	Claim 12 is rejected on similar grounds as claim 1, as it is the method performed by the apparatus of claim 1.

[CLM 3]
3. The microcontroller of claim 1, wherein the cache controller is implemented by software.
	The combination teaches claim 1, wherein the cache controller is implemented by software (“In order to prefetch objects using programmable object identification, compiler 204 must first compile source code 202…compiler 204 uses object identifier 210 to identify objects within source code 202…” [Maron, 0034]; “linker/loader module 208 may further uniquely identify the uniquely identified objects....” [0035]; “component is a piece of a program that is to be installed…” [0036]; “module 220 identifies the uniquely identified objects…references object table 222…” [0037]; hence, the stack comprising prefetch module 220 appears to be claimed in an embodiment as software, e.g. a computer program product which may be embodied on computer readable/usable media [Maron, CLM 8]).

[CLM 14]
14. The cache management method of claim 12, wherein the cache controller is implemented by software.
	Claim 14 is rejected on similar grounds as claim 3, as it is the method performed by the apparatus of claim 3.

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 3 above, and further in view of Kamei US 2005/0172049.
[CLM 4]
4. The microcontroller of claim 3, wherein the microcontroller further comprises:
a memory management unit, coupled between the processor, the first memory and the hardware cache, for providing a virtual address and physical address mapping operation.
The combination teaches claim 3. While the combination recites that object addressing involves use of virtual addresses [0045], the combination is silent to wherein the microcontroller further comprises:
a memory management unit, coupled between the processor, the first memory and the hardware cache, for providing a virtual address and physical address mapping operation.
	However, in a system employing virtual addresses, it is necessary to provide a structure for converting between virtual addresses used by the programs and the physical addresses of the main memory, e.g. an MMU.

Where the combination is silent, Kamei US 2005/0172094 teaches, wherein the microcontroller further comprises:
a memory management unit, coupled between the processor, the first memory and the hardware cache, for providing a virtual address and physical address mapping operation.
	MMUs were known in the art for performing address translation. See, e.g. Kamei US 2005/0172094 [0013; 0055]: 
“For example, in this time, the internal memory set as the one address is allotted to a part of virtual address (logical address) space; the internal memory allotted so is associated with the physical address space, to which the external memory set as the other address is allotted, by a process in which a TLB (address translation buffer) is used to perform address translation of the address of the internal memory when the MMU (memory management unit) is in ON, and a given register is used to perform the address translation when the MMU is in OFF. The particular instruction for which the prefetch or writeback instruction is diverted has an operation code identical with that of the prefetch or writeback instruction. Whether the operation code acts in the form of an operation on the cache memory or acts in the form of an operation on the internal memory depends on a virtual address provided by a general purpose register of the CPU when the instruction is executed. In short, the former case takes place when the address field specifies a cache object area (cachable area); the latter case takes place when the address field specifies a cache non-object area (noncachable area).” [0013]
“A physical address-generating means for specifying such physical address is shown in FIG. 4. When a MMU (memory management unit) signal is ENABLE, the virtual address issued together with the PREF instruction or OCBWB instruction by the CPU 1 to the operand bus 20 is translated into an physical address by the OTLB 9. The physical address makes a transfer source address in a case of the PREF instruction and makes in a case of the OCBWB instruction, and then the transfer is performed.” [0055]
Kamei makes clear that access to main memory in a system employing virtual addresses involves use of an MMU comprising a TLB to translate the virtual address of the object to a physical address of the main memory (e.g., RAM 26 [Fig. 1]) to perform prefetch.
	Hence, despite the combination’s silence to an MMU, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to include conventional memory management structures such as an MMU as described by Kamei in the system of the combination to handle virtual address to physical address translation for the virtually-addressed objects of the combination in order to access the referenced data objects in main memory. Further, the results would have been predictable, as each element is used for the same function as described in the prior art – the MMU taking a virtual address and producing a physical address which is used to access main memory.

[CLM 5]
5. The microcontroller of claim 4, wherein the memory management unit further refers to a control signal of the cache controller to manage objects of the first memory and the hardware cache.
	The combination teaches claim 4, wherein the memory management unit further refers to a control signal of the cache controller to manage objects of the first memory and the hardware cache.
Maron further discloses that prefetch module “fetches objects in real time across the entire layer of the software stack” [Maron, 0045; Fig. 2, 6], receives virtual addresses of objects to be accessed and causes objects to be moved into cache 22 from main memory [Maron, Fig. 2].
Kamei further recites that an MMU receives virtual addresses and causes an access to one of several memories [0042]. Hence, it appears that an MMU operates by receiving control signals, e.g. virtual addresses, and manages access to objects in external main memory or an internal memory hierarchy based on such signals.

[CLM 15]
15. The cache management method of claim 14, further comprising:
providing a memory management unit coupled between a processor, the first memory and the hardware cache to provide a virtual address and physical address mapping operation.
	Claim 15 is rejected on similar grounds as claim 4, as it is the method performed by the apparatus of claim 4.

[CLM 16]
16. The cache management method of claim 15, wherein the memory management unit further refers to a control signal of the cache controller to manage objects of the first memory and the hardware cache.
	Claim 16 is rejected on similar grounds as claim 5, as it is the method performed by the apparatus of claim 5.

Allowable Subject Matter
Claims 6-9, 11 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

	None of the cited prior art of record appears to specifically teach or suggest, in combination with the other recited features, wherein the at least one cache policy comprises an exclusive policy indicating a plurality of specific objects that are never used at a same time.
At best, the cited prior art, e.g. Maron, suggests that cache policies which employ correlation information between cache objects may indicate that linked objects should be fetched together in order to avoid a cache miss penalty. However, none of the cited prior art of record appear to teach or suggest similar policies where the policy comprises indications of specific objects that are never used at a same time. Using these indications, the cache controller evicts any other member of the group upon inserting
In further consideration of the features provided in the context of the base claim, i.e. a cache controller, coupled to the first memory, for managing the working space of the first memory, and dynamically loading at least one object from a second memory to the working space of the first memory in an object-oriented manner; wherein the cache controller refers to a cache policy indicating relationships of a plurality of objects to determine at least one of the objects, and loads the at least one of the objects from the second memory to the working space of the first memory, the claimed exclusive policy indicates a set, group, or plurality of objects is never used at the same time. This information regarding the relationship between the objects is used to determine which of the objects to load.
	None of the cited prior art cure the deficiencies of Maron. Accordingly, claim 6 is allowed. Claims 7-9, 11 and 17-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136